DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2, line 5, change “sockets” to --socket--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two inside surfaces" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1, line 4 is vague and indefinite because it is unclear where are the locations of the two inside surfaces since the panel assembly comprising a bunch of things. (Note: for purpose of examination, Examiner interprets as “each of the two panels has an inside surface”).
Claim 8 recites the limitation "the conductive surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15, it is unclear if “an electrically conductive layer” recited in line 4 is a new electrically conductive layer or a repeat of “an electrical conductive layer” recite in claim 1.
15 recites the limitation "the electrical mounts" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said electrically conductive layers" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said electrical outlet mount" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20, it is unclear if “electrical mounts” are new electrical mounts or a repeat of an electrical mount recited in claim 1.

The following changes are suggested by Examiner in order to correct the 35 USC 112 rejection:

1. (Currently amended) An electrical mount for installation in a panel assembly comprising a first panel and a second panel, the two panels are spaced apart and arranged in a  face-to-face relation, where each of said panels has an inside surface, said inside surfaces are arranged in the face-to-face relation and each of said inside surface 
a main body, wherein a back end of said main body is disposed in the space between the two panels and a front end of said main body extends out on an exposed surface of the second panel from an opening in said second panel; 
an electrical receptacle disposed in the front end of the main body for receiving electrical/electronic elements; and 
two contact elements supported by said main body for power lead-in to said electrical receptacle, wherein said two contact elements define two substantially planar but spaced apart contact planes.

socket 

8. (Currently amended) The electrical mount according to claim 3, further comprising: a fastener to fasten the second contact element to a conductive surface of the second panel.

15. (Currently amended) A conductive panel assembly comprising: the electrical/electronic elements connected to said electrical receptacle.

19. (Currently amended) The conductive panel assembly according to claim 15, wherein sections of said panel assembly that make contact with said electrical 

20. (Currently amended) Adapters for the electrical mount 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 15, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dibene, II (US 6,609,914)
In regard to claim 1, Dibene, II discloses an electrical mount for installation in a panel assembly comprising a first panel 101 and a second panel 102, the two panels are spaced apart and arranged in a  face-to-face relation, where the two inside surfaces of said panel assembly has an electrical conductive layer 118, 120, the electrical mount comprising:
a main body 124, wherein a back end of said main body 124 is disposed in the space between the two panels 101, 102 and a front end of said main body 124 extends out on an exposed surface of the second panel 102 from an opening in said second panel 102; and
an electrical receptacle 132 disposed in the front end of the main body 124; and 
two contact elements 126A, 126B supported by said main body 124 for power lead-in to said electrical receptacle 132, wherein said two contact elements 126A, 126B define two substantially planar but spaced apart contact planes.

	In regard to claim 2, Dibene, II discloses the electrical receptacle 132 is a customised socket.

In regard to claim 3, Dibene, II discloses the first 126A of the said two contact element is disposed at the back end 112A of said main body 124 and the second contact element 126B is spaced apart from and in a plane parallel to the first contact element 126A.

In regard to claim 4, Dibene, II discloses the first of the said two contact elements 126A, 126B comprises a spring member 128A, 128B.

In regard to claim 5, Dibene, II discloses the spring member 128A, 128B is dome-shaped.

In regard to claim 6, Dibene, II discloses the second contact element 126B is a fin (the area 128B is considered a fin) integral to said main body 124, extending transversely from the main axis (vertical direction of fig. 1A) of the main body 124.

In regard to claim 7, Dibene, II discloses the second contact element 126B is adapted to retain the electrical mount in the opening of the second panel 102 (due to the spring-like structure 128, see fig. 1B).

In regard to claim 8, Dibene, II discloses a fastener 122 (see fig. 7A) to fasten the second contact element 126B to the a conductive surface 116B of the second panel 102.

In regard to claim 9, Dibene, II discloses the fastener 122 couples with the front end of said main body 124 of the electrical mount by screw thread.

In regard to claim 15, Dibene, II discloses a conductive panel assembly comprising the electrical mount mounts according to claim 1 such that an AC or DC power supply, connectable to said electrical electrically conductive layers 118, 120 deliver electric power to the electrical/electronic elements (devices on 102 and 104, see Field of the Invention) connected to said electrical receptacle 132.

In regard to claim 16, Dibene, II discloses the panels 102, 104 comprise transparent any non-conductive materials.

In regard to claim 20, Dibene, II does not disclose the receptacle of said electrical mount is converted to cigarette lighter socket female or USB female receptacles.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dibene, II.
In regard to claim 17, Dibene, II does not disclose the electrical conductive layer is transparent, the conductive layer comprising transparent conductive oxide (TCO) coating such as indium tin oxide (ITO). 


In regard to claims 18, 19, Dibene, II does not disclose the electrical conductive layer is conductive strip, tape, ink or glue. 
Official Notice is taken that both the concept and the advantages of providing an electrical connector which include electrical conductive layer such as conductive strip, tape, ink or glue are well known and expected in the art.

Allowable Subject Matter
Claims 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 10, the prior art fails to provide, teach or suggest an insulator cap to insulate a user from physically contacting the fastener, and in combination with all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
3/10/2022

/THO D TA/Primary Examiner, Art Unit 2831